Citation Nr: 1429128	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-49 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974, including service in Thailand from March 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's diabetes and his active duty service.

2.  The competent evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's peripheral neuropathy of the bilateral lower extremities and his diabetes.


CONCLUSIONS OF LAW

1.  Diabetes was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Peripheral neuropathy of the bilateral lower extremities was incurred as a result of the Veteran's service-connected diabetes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Diabetes

The Veteran's primary claim is that he was exposed to herbicides during active service while serving at the Ubon Royal Thai Air Force Base (RTAFB), and that he warrants service connection for diabetes on a presumptive basis.  The Veteran additionally claims that he suffers from peripheral neuropathy of the lower extremities as the result of his diabetes.  These claims will be discussed together.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Diabetes is associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2013).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  

VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) provides that if a veteran's duties placed him near the base perimeter of a specified RTAFB during the Vietnam War, then he may be presumed to have been exposed to herbicides.  The Ubon RTAFB is included on the list at of bases at which herbicides were used near the fenced-in perimeters of the base.  M21-1MR Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q.  As such, exposure to herbicides is presumed if the Veteran served along the perimeter of the Ubon RTAFB.

The Veteran's service personnel records indicate that he served at the Ubon RTAFB from March 1972 to March 1973.  The Veteran has stated, for example, in February 2009, that he served at the perimeter of the base to create "fill zones" to guard against attacks.  

In February 2014, the Veteran again stated that he served at perimeter base locations.  The Veteran's service separation document indicates that he served as a material facilities specialist.  The Veteran's personnel records indicate that he was responsible for the movement of property to "various locations" on base.  

While the Veteran's personnel records do not explicitly state that he delivered property to locations near the base's perimeter, the Board finds no evidence of record contrary to the Veteran's assertion that his job duties occasionally took him to the perimeter, particularly given that the Veteran's personnel records indicate that his job duties took him to various locations on the base.

With respect to the Veteran's claim for service connection for peripheral neuropathy of the lower extremities, the Veteran has received treatment, for example in March 2006, for peripheral neuropathy of the lower extremities as a result of his diabetes.   As the Veteran has been service-connected for diabetes and has been diagnosed with bilateral lower extremity peripheral neuropathy that is due to his diabetes, the Board finds that the preponderance of the evidence favors the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  The extent of the disability is not before the Board. 

In sum, in light of the evidence that the Veteran served near the perimeter of the Ubon RTAFB during the Vietnam War, the weight of the probative evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides during service.  Service connection for diabetes and peripheral neuropathy of the lower extremities secondary to diabetes is warranted, and the Veteran's claims for service connection are granted, subject to the controlling laws and regulations that govern awards of VA compensation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for diabetes is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


